Citation Nr: 1015582	
Decision Date: 04/28/10    Archive Date: 05/06/10

DOCKET NO.  03-15 014A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina



THE ISSUE

Entitlement to an initial compensable evaluation for service-
connected status-post repair of retinal detachment and 
status-post prophylaxis of the retinal holes of both eyes.  



REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

A. Nigam, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1974 to June 1977 
and from June 1979 to June 2002.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision, issued 
in July 2002 by the RO.  

During the course of his appeal, the Veteran was afforded an 
RO hearing before a Decision Review Officer (DRO) in 
September 2004.  

The Board, inter alia, remanded the matter back to the RO 
(via the Appeals Management Center (AMC), in Washington, 
D.C.) for further development of the record in July 2005.  

This matter was most recently before the Board of Veterans' 
Appeals (Board) in March 2007, when the claim was once again 
remanded to the RO.  

The purpose of this remand was to undertake additional 
procedural and evidentiary development, to include obtaining 
outstanding treatment records and supplying the Veteran with 
a VA eye examination.  

All of the actions previously sought by the Board through its 
prior development request appear to have been substantially 
completed as directed.  See Stegall v. West, 11 Vet. App. 
268, 271 (1998).  

Of preliminary importance, because the claim for a higher 
rating for the service-connected status-post repair of 
retinal detachment and status-post prophylaxis of the retinal 
holes of both eyes involves a request for a higher rating 
following the grant of service connection, the Board has 
characterized this claim in light of the distinction noted in 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  



FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue addressed in this decision was 
obtained.  

2.  The service-connected status-post repair of retinal 
detachment and status-post prophylaxis of the retinal holes 
of both eyes currently is shown to be productive of pain and 
manifested by central visual acuity correctable to no better 
than 20/25 in one eye and 20/30 in the other and a related 
progressively significant constriction on the Goldmann visual 
field testing that more nearly approximates that of an 
average remaining field between 6 to 15 degrees in each eye 
at the present time.  



CONCLUSION OF LAW

The criteria for the assignment of an increased evaluation of 
70 percent, but not higher for the service-connected status-
post repair of retinal detachment and status-post prophylaxis 
of the retinal holes of both eyes have been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.75, 
4.76, 4.76a, 4.77,  4.83a, 4.84, 4.84a including Diagnostic 
Codes (DCs) 6008 and 6011 (2002); 38 C.F.R. §§ 3.159, 4.1, 
4.3, 4.7, 4.14, 4.75, 4.76, 4.76a, 4.77, 4.78, 4.79, 
including DCs 6008 and 6011 (2009).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b)(1) (2009).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

The Board notes that 38 C.F.R. 3.159 was recently amended to 
eliminate the requirement that VA request that a claimant 
submit any evidence in his or her possession that might 
substantiate the claim.  38 C.F.R. § 3.159 (2009).  

In Pelegrini, the Court held that VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable adjudication by the RO.  

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  

Those five elements include:  1) veteran status; 2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; 4) degree of disability; and 5) 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

The Court held that upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  

Additionally, this notice must inform a claimant that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present case, in letters dated in October 2002, 
February 2006, April 2007, and October 2009, the RO provided 
notice to the Veteran regarding what information and evidence 
is needed to substantiate the claim, as well as what 
information and evidence must be submitted by the Veteran and 
the types of evidence that will be obtained by VA.  

Further, the April 2007 and October 2009 notice letters 
addressed how disability evaluations and effective dates are 
assigned, and the type of evidence which impacts those 
determinations.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes service 
treatment records, VA and private treatment records, and VA 
examination reports.  

Also of record and considered in connection with the appeal 
is the Veteran's DRO hearing testimony along with written 
statements submitted by the Veteran, his spouse, various 
friends, a former service member, and his representative on 
his behalf.  

As discussed, the Veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Veteran was an active 
participant in the claims process, identifying pertinent 
medical evidence and submitting evidence.  

Thus, the Veteran has been provided with a meaningful 
opportunity to participate in the claims process and has done 
so.  Any defect in the sequence of events or content of the 
notice is not shown to have any effect on the case or to 
cause injury to the Veteran.  

Therefore, to the extent that the action taken herein below 
is favorable to the Veteran, any such error is harmless and 
does not prohibit consideration of this matter on the merits.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. 
Cir. 1998).  


General Legal Criteria

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt 
regarding the degree of disability is resolved in favor of 
the Veteran.  38 C.F.R. § 4.3.  

The Veteran's entire history is to be considered when making 
disability evaluations.  See generally, 38 C.F.R. § 4.1 
(2009); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  
Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is or 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

However, in Fenderson, the Court noted an important 
distinction between an appeal involving a veteran's 
disagreement with the initial rating assigned at the time a 
disability is service connected.  

Where the question for consideration is the propriety of the 
initial rating assigned, evaluation of the medical evidence 
since the effective date of the grant of service connection 
to consider of the appropriateness of "staged rating" (i.e., 
assignment of different ratings for distinct periods of time, 
based on the facts found), are both required.  See Fenderson, 
12 Vet. App. at 126; see also Hart v. Mansfield, 21 Vet. App. 
505, 509-510 (2007).  

The analysis in this decision is therefore undertaken with 
consideration of the possibility that different ratings may 
be warranted for different time periods.  

The Board notes that the assignment of a particular 
diagnostic code is "completely dependent on the facts of a 
particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 
(1993).  

In every instance where the schedule does not provide a 
noncompensable evaluation for a diagnostic code, a 
noncompensable evaluation will be assigned when the 
requirements for a compensable evaluation are not met.  38 
C.F.R. § 4.31 (2009).  

Where laws or regulations change after a claim has been filed 
or reopened, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
Veteran applies, absent Congressional or Secretarial intent 
to the contrary.  See Dudnick v. Brown, 10 Vet. App. 79 
(1997); Karnas v. Derwinski, 1 Vet. App. at 312-13 (1991).  

In addition, the General Counsel of VA has held that where a 
law or regulation changes during the pendency of a claim for 
a higher rating, the Board must first determine whether the 
revised version is more favorable to the Veteran.  In so 
doing, it may be necessary for the Board to apply both the 
old and new versions of the regulation.  

If the revised version of the regulation is more favorable, 
the retroactive reach of that regulation under 38 U.S.C.A. § 
5110(g) (West 2002) can be no earlier than the effective date 
of that change.  

The Board must apply both the former and the revised versions 
of the regulation for the period prior and subsequent to the 
regulatory change, but an effective date based on the revised 
criteria may be no earlier than the date of the change.  As 
such, VA must generally consider the claim pursuant to both 
versions during the course of an appeal.  See VAOPGCPREC 3- 
2000 (2000); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).  

In exceptional cases where the schedular evaluations are 
found to be inadequate, the Under Secretary for Benefits or 
the Director, Compensation and Pension Service, upon field 
station submission, is authorized to approve on the basis of 
the criteria set forth in this paragraph an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability.  

The governing norm in these exceptional cases is a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent period of 
hospitalizations as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2009).  


Specific Legal Criteria

When a veteran has been diagnosed as having a specific 
condition and the diagnosed condition is not listed in the 
Schedule for Rating Disabilities, the diagnosed condition 
will be evaluated by analogy to a closely related disease or 
injury in which not only the functions affected, but the 
anatomical localization and symptomatology are closely 
analogous.  38 C.F.R. § 4.20 (2002).  

In this case, the RO determined the Veteran's disability 
should be rated under Diagnostic Code 6008.  

Under the criteria in effect prior to December 10, 2008, the 
Schedule for Rating Disabilities for Diseases of the Eye, DC 
6008 provided that the retina, detachment of, in chronic 
form, be rated from 10 percent to 100 percent for impairment 
of visual acuity or field loss, pain, rest-requirements, or 
episodic incapacity, combining an additional rating of 10 
percent during continuance of active pathology, and a minimum 
rating during active pathology of 10 percent.  38 C.F.R. § 
4.84a (2002).  A noncompensable evaluation may be assigned 
for corrected bilateral visual acuity of 20/40 (6/12).  38 
C.F.R. § 4.84a (2002).  

Visual acuity is rated based upon the best distant vision 
obtainable after correction by glasses.  38 C.F.R. § 4.75 
(2002).  

The percentage evaluation will be found from Table V by 
intersecting the horizontal row appropriate for the Snellen 
index for one eye and the vertical column appropriate to the 
Snellen index of the other eye.  38 C.F.R. § 4.83a (2002).  

Localized scars, atrophy, or irregularities of the retina, 
centrally located, with irregular, duplicated, or enlarged 
image, unilaterally or bilaterally, warrants a 10 percent 
rating.  38 C.F.R. § 4.84a, DC 6011.  

Effective from December 10, 2008, VA amended the rating 
schedule for evaluating diseases of the eye.  

Under the new Schedule for Rating Disabilities for Diseases 
of the Eye, DC 6008 mandates that the detachment of retina be 
evaluated as follows: 

60% Evaluate on the basis of either visual impairment due to 
the particular condition or on incapacitating episodes, 
whichever results in a higher evaluation;  

40% With incapacitating episodes having a total duration of 
at least 6 weeks during the past 12 months;  

20% With incapacitating episodes having a total duration of 
at least 2 weeks, but less than 4 weeks, during the past 12 
months;  

10% With incapacitating episodes having a total duration of 
at least 1 week, but less than 2 weeks, during the past 12 
months.  

Note: For VA purposes, an incapacitating episode is a period 
of acute symptoms severe enough to require prescribed bed 
rest and treatment by a physician or other healthcare 
provider.  

38 C.F.R. § 4.79, DC 6008 (2009).  

Table III-Normal Visual Field Extent at 8 Principal 
Meridians

Meridian
Normal 
degrees
Temporally
85
Down temporally
85
Down
65
Down nasally
50
Nasally
60
Up nasally
55
Up
45
Up temporally
55
Total
500

38 C.F.R. § 4.76a (2009).  

Under this diagnostic code for considering impairment of 
central visual acuity, a noncompensable evaluation is 
warranted where vision is 20/40 in both eyes.  A 10 percent 
evaluation is warranted where vision is 20/50, 20/70 or 
20/100 in one eye and 20/40 in the other eye.  A 10 percent 
evaluation is also warranted where vision is 20/50 in both 
eyes.  

The evaluations continue to increase for additional 
impairment of central visual acuity, which is to be measured 
based on the best distant vision obtainable after the best 
correction by glasses.  38 C.F.R. §§ 4.75, 4.76, and 4.79, 
Table V (2009).  

It is noted that visual fields are to be measured using the 
Goldmann Perimeter Chart.  38 C.F.R. § 4.77 (2009).  

Under the revised criteria, DC 6011, localized scars, 
atrophy, or irregularities of the retina that are centrally 
located with irregular, duplicated, enlarged or diminished 
image warrant a 10 percent rating.  Scars, atrophy, or 
irregularities of the retina are rated based on visual 
impairment if this would result in a higher evaluation.  
38 C.F.R. § 4.79, DC 6011.  


Analysis

The RO initially granted service connection for this 
disability, in a rating decision dated in April 2002.  At 
that time, a noncompensable (no percent) rating was assigned 
pursuant to 38 C.F.R. § 4.84a, DCs 6099 to 6008, effective on 
July 1, 2002.  

Notably, lay statements accompanying a VA Form 21-4138, 
Statement in Support of Claim, received in February 2006, 
include reports that the Veteran had complained of very sore 
and painful eyes and that sometimes he could barely see.  
These statements also reflect that the Veteran needed to 
increase his prescription for his glasses and had taken eye 
drops for glaucoma.  

The Board has reviewed the evidence of record and now finds 
that the Veteran's status-post repair of retinal detachment 
and status-post prophylaxis of the retinal holes of both eyes 
currently warrants a 70 percent rating on the basis of an 
increasely severe loss of field vision under the applicable 
diagnostic codes.  

The VA and private treatment records, dated from October 2001 
to July 2007, generally show a history of laser surgeries 
performed on the right and left eye in November and December 
2001, respectively.  They also reveal findings of multiple 
retinal holes, scleral buckle, multiple retinal detachments, 
myopia, presbyopia, astigmatism, open angle glaucoma suspect, 
several subclinical detachments, laser scars in the left eye 
somewhat less confluent with very low buckle inferiorly, 
retinal detachment with multiple defects and cryopexy, and 
treatment for peripheral retinoschisis, small peripheral 
holes, microcystoid peripheral degeneration, probable vitrea-
retinal degeneration, and subclinical retinal detachment, 
with cryotherapy and laser surgery.  

The various optometry notes from this time frame revealed 
that the Veteran's corrected visual acuity scores from 20/20 
to 20/25 for both eyes.  

In January 2002, the Veteran underwent a VA eye examination, 
where he presented with a history of laser repair of a 
retinal detachment of the right eye in November 2001, and a 
laser repair of a retinal detachment in the left eye in 
December 2001.  The Veteran also endorsed undergoing a 
scleral buckle of the right eye for retinal detachment in 
January 2002.  

On examination, the Veteran's uncorrected visual acuity at 
distance was 20/200 and 20/400 in the right and left eye, 
respectively.  The uncorrected near visual acuity was 20/20 
in the right and left eye, respectively.  The best corrected 
visual acuity best corrected at distance was 20/20 and 20/30 
in the right and left eye, respectively.  

The refractive findings were right eye -2.25 sphere, +0.50 
cylinder, axis 135 degrees; and left eye -1.75 sphere, +0.25 
cylinder, axis 50 degrees.  The confrontation of visual 
fields, the ocular motility, and the external examination 
were all within normal limits.  

The pupils were 3 millimeters (mm), and no afferent pupillary 
defect was noted in the right eye.  The pupil of the left eye 
was 8 mm and pharmacologically dilated.  The intraocular 
pressures by tunnel pin were 10 and 13.  

The examiner observed that the anterior segment revealed a +2 
injection with chemosis of the conjunctiva of the left eye.  
There was evidence of Vicryl sutures both nasally and 
temporally.  There was 1+ cortical and trace nuclear 
sclerosis of the lens of both eyes.  

An examination of the posterior segments revealed disks that 
were flat with sharp margins, and the cup/disk ratio was 0.4.  
The maculae and vessels of both eyes were unremarkable.  

The examiner noted that, in the periphery, there was evidence 
of multiple retinal holes with laser scars in place in the 
right eye.  In the periphery of the left eye, there was 
evidence of a scleral buckle temporally with laser scars in 
the area and evidence of multiple retinal holes.  

The Veteran was diagnosed with status post repair of retinal 
detachment of the left eye, status post laser prophylaxis of 
retinal holes of both eyes, myopia, and presbyopia.  

A VA eye examination report, dated in February 2006, 
indicates a history of retinal detachment surgery in the left 
eye, preventive retinal detachment surgery in both eyes, and 
a possible diagnosis of glaucoma, along with complaints of 
occasional floaters and a dry left eye.  

The examiner noted that the Veteran's visual acuity had been 
fairly stable for several years and that he denied having 
decreased vision, blurred vision, distorted vision, double 
vision, visual field defect, history of eye injury, watering 
eyes or eye swelling.  

The Veteran last had laser retinopexy in both eyes to prevent 
retinal detachment formation surrounding small retinal holes, 
and had a scleral buckle procedure in his left eye.  He did 
endorse taking Timoptic drops to prevent glaucoma damage.  

The examination results reveal visual acuity in the right eye 
with an uncorrected distance of 20/400 with an uncorrected 
near of 20/30 and a corrected distance and near of 20/25 with 
a refraction of -2.75, +0.50, and axis 180 degrees.  

The visual acuity in the left eye had an uncorrected distance 
of 20/400, uncorrected near of 20/30 and a corrected distance 
and near of 20/20 with a refraction of -2.50, +0.50, and axis 
37 degrees.  

The confrontational visual field, extraocular motility and 
external pupils were observed to have been normal.  
Intraocular pressure was found to be 14 in the right eye and 
12 in the left eye.  The interior segment and lenses were 
found to be normal.  The posterior segment was found to have 
a 0.7 cup-to-disk with a normal macula, vessels and vitreous.  
The examiner noted laser marks in both eyes and scleral 
buckle intact of the left eye.  

The Veteran was diagnosed with retinal detachment repair with 
good results of visual acuity and no signs or symptoms of 
retinal detachment or degeneration, and glaucoma of both eyes 
with early visual field loss with the left greater than the 
right and preserved central visual acuity.  

The examiner opined that no further retinal complications 
were anticipated.  The examiner noted that the Goldmann 
perimeter chart showed early field loss in the superior 
portion of the left eye, slightly greater than the superior 
portion of the right eye and that the inferior portion in 
both eyes was within normal limits.  The examiner added that 
the Veteran had mild primary open-angle glaucoma that was 
unrelated to his retinal detachment repair or laser 
retinopexy of the retinal holes in both eyes.  

In conjunction with the current appeal the Veteran underwent 
a VA eye examination in December 2008.  

Here, the examiner noted that, at the time of the Veteran's 
laser treatments in 2001, the visual acuity was corrected 
with a mild myopic refraction to 20/20 in his right eye and 
20/25 in his left eye.  Subsequent evaluation revealed that 
things had stabilized until examination in January 2002 when 
a scleral buckle procedure was recommended and performed for 
the left eye, as was a cryotherapy to peripheral retina.  

The examiner indicated that previous optometric evaluation on 
stationery consistent with military records revealed the last 
examination, performed in March 2000, showed no evidence of 
retinal disorders.  The Veteran complained of chronic 
floaters in both eyes, occasionally associated with photopsia 
in his peripheral vision, and endorsed a history of being 
diagnosed with glaucoma.  

More specifically, the examiner noted an ocular history in 
which the Veteran denied having decreased or blurred vision, 
distorted vision, diplopia, history of eye injury or eye 
swelling.  He complained of a visual field defect, feeling 
that his temporal fields were declining and likely below 
average.  He also complained of some intermittent watering 
and foreign body sensation in both eyes.  

The Veteran's uncorrected visual acuity in the right eye was 
count fingers at six feet, and the left eye was 20/200 at 
near.  Uncorrected visual acuity at distance in the left eye 
was 20/400, and at near was 20/70.  The examiner noted that 
the Veteran's vision corrected to 20/25 in the right eye with 
a refraction of -3.50, +1.00, axis 140 degrees, and the left 
eye corrected to 20/20 with a refraction of -2.25, +0.75, and 
axis of 15, at both distance and near, with +2.50 spherical 
diopters added for near acuity testing.  

The visual fields were tested with the Goldmann visual field 
test, but otherwise, extraocular motility showed no defects, 
ptosis or proptosis.  Moreover pupils were observed without 
relative afferent pupillary defect in each eye, intraocular 
pressure was measured at 14mmHg in both eyes and anterior 
segment examination noted a conjunctiva and sclera deep and 
quiet with corneas clear with associated decreased tear 
breakup time noted bilaterally.  

The anterior chambers were found to be deep and quiet, irises 
were within normal limits in both eyes, lens examination 
showed 1+ nuclear sclerotic cataract change, and posterior 
segment examination noted a cup-to-disk ratio of 0.75 in the 
right eye and 0.65 in the left eye.  The vitreous was clear, 
vessels were within normal limits, maculae was largely flat 
with heavy peripheral lasering cryo scars noted in the left 
eye and heavy laser scars noted 360 degrees on the right eye.  

A Goldmann perimetry field examination was performed as part 
of the Veteran's evaluation, which were summarized as the 
right eye showing generalized constriction of the visual 
field to within 20 degrees of fixation.  Left eye testing 
showed severe constriction of the nasal field nearly 
respecting the vertical midline in the left eye to within 20 
degrees of fixation.  However, the temporal fields 
constricted to within 30 degrees of fixation in this area of 
visual fields.  

The Veteran was diagnosed with status post scleral buckling 
procedure for retinal detachment in the left eye, status post 
peripheral retinopexy with prophylactic treatment of both 
eyes and prophylactic and clinical treatment of subclinical 
retinal detachments of both eyes, glaucoma of both eyes, 
visual field loss consistent with the Veteran's peripheral 
retinal ablation, plus or minus glaucomatous field loss, 
myopia with astigmatism, evaporative tear dysfunction 
resulting in dry eye syndrome, and cataracts in both eyes.  

In December 2009, the Veteran underwent another VA eye 
examination meant solely for the purpose of Goldmann visual 
field testing.  The examiner noted that when the December 
2008 examiner remarked that a Goldmann visual field test was 
more of an objective test compared to a confrontational 
visual field which was more of a subjective test based on the 
Veteran's reporting.  

The examiner noted that the Goldmann visual field test was 
performed, and that it was III-4e isopter test that was 
reliable in both eyes, and revealed a constriction in the 
right eye that was profound to approximately 10 degrees in 
all gazes except for superiorly with approximately 20 
degrees.  

In the left eye, the examiner observed that the Veteran had a 
decrease in visual field that was profound most notably 
nasally to about 5 degrees and extended to about 10 degrees, 
superiorly.  It stayed between 5 to 10 degrees nasally and 
inferiorly.  

A January 2010 addendum to the December 2009 VA examination 
report included a separate report of an III-4e isopter 
Goldmann visual field test for both eyes.  

In the right eye it was reliable and was severely constricted 
in the right eye.  It was within 5 to 10 degrees of 
constriction on all meridians.  It was approximately 7.5 
degrees of constriction in the superior visual field, 
superior temporal visual field, inferior temporal visual 
field, inferior visual field, inferior nasal visual field, 
nasal visual field, as well as superior nasal visual field.  
It was 5 to 10 degrees in all of these margins.  

The left eye showed significant constriction as well, but had 
constriction to 10 degrees superior, 10 degrees superior 
temporally, 10 degrees nasally, 10 degrees inferior nasally, 
approximately 6 degrees inferiorly, and 5 to 6 degrees was 
seen inferior nasal as well as nasal and superior nasal.  The 
examiner noted that the Veteran appeared to have significant 
constriction on his Goldmann visual fields.  

The Board notes that, in a February 2010 statement, the 
Veteran's representative noted that the December 2008, 
December 2009 and January 2010 VA examination reports did not 
contain any Goldmann charts for review.  

However, given the circumstance of this case, the Board finds 
that the previously requested Goldmann visual field testing 
charts are not required at this time because the VA examiner 
has provided the requisite findings for the eight principal 
meridians to permit the evaluation of the Veteran's bilateral 
field loss in terms of the Rating Schedule.  

Based on the recent testing, the Board finds that an 
increased rating of 70 percent for the service-connected 
status-post repair of retinal detachment and status-post 
prophylaxis of the retinal holes of both eyes, under the 
applicable diagnostic criteria, is warranted at this time.  

Here, the Veteran's central visual acuity is shown to be 
correctable to no better than 20/25 in one eye and 20/30 in 
the other eye during the period of the appeal.  

However, the most recent field testing noted findings that, 
on average, more likely equate with a remaining visual field 
of 6 to 15 degree in each eye.  The reported test information 
does not show a present restriction to 5 degrees or less in 
either eye to support the assignment of a higher rating.  

On this record, a significant loss of field vision was not 
demonstrated prior to the VA examination in 2008 when the VA 
examiner opined that it was consistent with the Veteran's 
peripheral retinal ablation, plus or minus glaucomatous field 
loss.  The results recorded at that time were consistent with 
no worse than a remaining visual averaging between 16 to 30 
degrees in each eye.  

This determination is based upon consideration of the 
applicable schedular criteria.  To the extent that the 
service-connected status-post repair of retinal detachment 
and status-post prophylaxis of the retinal holes of both eyes 
has produced any interference with average industrial 
adaptability, this to the extent indicated is contemplated by 
the assigned evaluation for severe visual field impairment.  

Moreover, the rapid progression of the Veteran's loss of 
field vision is clearly addressed by the increased rating 
assigned for overall eye disability.  Clearly, any claim 
based on individual unemployability is subject to further 
consideration by the RO.  

As such, the Board is not required to remand this matter to 
the RO for referral actions outlined in 38 C.F.R. § 
3.321(b)(1), which concern the assignment of extra- schedular 
evaluations in "exceptional" cases.  See Bagwell v. Brown, 9 
Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 
94-95 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

Accordingly, on this record, an increased rating of 70 
percent for service-connected status-post repair of retinal 
detachment and status-post prophylaxis of the retinal holes 
of both eyes is currently warranted.  

Finally, the Board has considered whether "staged" ratings 
are appropriate.  See Fenderson, 12 Vet. App. at 126; Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  The record as discussed 
does support assigning different percentage disability 
ratings during the period the appeal.  This initially should 
be addressed by the RO in effectuating the assignment of 
increased rate of compensation as identified by the Board.  


ORDER

An increased rating of 70 percent, but not higher for the 
service-connected status-post repair of retinal detachment 
and status-post prophylaxis of the retinal holes of both eyes 
is granted, subject to the regulations controlling 
disbursement of VA monetary benefits.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


